IN THE COURT OF APPEALS OF TEXAS
                                          PD-1217-15                                         ^O^C
                                  COA CASE NO. 09-14-00301-CR                                ^ ^Zfo/
                                         Tr. Ct. No. 23233                         -fc        ^/ „\jf
                     SECOND MOTION FOR EXTENSION OF TIME TO FILE
                                                                                         \    %
                                                                                                   % %
                             PETITION FOR DISCRETIONARY REVIEW                                    \
                                  REQUESTING^10 DAY EXTENSION
TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:
      Comes now Joseph Bernard Cooper, Appellant, and files this Motion for
extension of time to file the petition for discretionary review (10) days
in which to file a petition for discretionary review. In support of this
motion the Appellant would show the court the following:
1. The Appellant has suffered a sickness which requires serious medical
attention.
2. The Appellant states that the Unit has just came off lockdown that has
additionaly delayed the Appellants PDR due to the Law Library.
3. The Appellant also suffers from a serious mental defect which requires
medication.
     The Appellants present deadline is November 10,2015 for filing fo;f£q ^
the PDR. The Appellant request an additional 10 days (workingCQI^())FCRIMINAL APPEAL!
submit a throught researched PDR. This should make the PDR due onj-^y lg ^
November 22, 2015 with the courts premission.
       WHEREFORE, APPELLANT PRAYS that this motion for an extentioftbgfAJgsta> C|erk
days be granted in case no. 09-14-00301-CR.
       EXECUTED ON THIS 8th DAY OF NOVEMBER 2015.
                                                                                                  su*mitte<




                                      CERTIFICATE OF SERVICE
 ICERTIFY THAT ATRUE AND CORRECT COPY OF THE ABOVE AND FOREGOING SECOND EXTENSION OF TIME
 TO FILE A PETITION FOR Dt:JCRETI0NARY REVIEW HAS BEEN FORWARDED BY THE US MAIL POSTAL .
 SERVICE TO COURT OF CRIMINAL APPEALS OF TEXAS P.O. BOX 12308, Capitol station Austin, Tx
                                             DECLARATION                      .•    t    .    ,.v.
  I declare under penalty of purjury that the forgoing is true and correct to thebest of my ability.
 Ibseph Bernard Cooper #1938617, Jester TU unit, 3Jester Rd. Richmond, Texas 77406                s*